PER CURIAM.
The Supreme Court Committee on Judicial Administration has recommended that (a) Rule 2.040(b)(3) on district court of appeal filing fees be amended to extend the exemption for habeas corpus proceedings to civil as well as criminal cases, thereby bringing the rule in line with article I, section 13, Florida Constitution; and (b) Rule 2.050(c) on circuit chief judge selection be amended to provide that all chief judges serve two-year terms commencing on July 1 of each off-numbered year.
We approve the committee’s recommendations and hereby adopt the amendments to the Rules of Judicial Administration appended to this order, effective 12:01 a. m., January 1, 1981. The Court will entertain comments and objections prior to December 15, 1980.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.
APPENDIX
Rule 2.040(b)(3) is amended:
Filing Fee. In all cases filed in the court, the clerk shall require the payment of a fee as provided by law at the time the notice, petition, or other initial pleading is filed. The payment shall not be exacted in advance in appeals in which a party has been adjudicated insolvent for the purpose of an appeal or in appeals in which the state is the real party in interest as the moving party. The payment of the fee shall not be required in habeas corpus proceedings, or appeals therefrom; arising out of or in connection with criminal-actions.
The first sentence of Rule 2.050(c) is amended:
Selection. The chief judge shall be chosen by a majority of the circuit and county court judges within the circuit for a term of two years commencing on July 1 *215of each odd-numbered year, or if there is no majority, by the Chief Justice^ for a term of two years.